Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 9 May 1817
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith




Dear and respected Madam!
Olden barneveld 9 May 1817.


Although I have it not in my power to make this Letter in any manner interesting—yet I am So fullÿ confident of your good opinion, and your willingness to oblige me, that you will permit me, in acquitting me of a duty, by assuring you of my grateful Sense of your favour. This acknowledgment you might not doubt—but it is a pleasure to indulge it. It was however a higher gratification—as it was unexpected.
You Suspect me Madam! of having in my youth been an Enthusiast—if unshaken—constant firmness—if glowing ardent feelings are Some of his traits—I am it yet; and would not change this apparent tumultuous State for the prudent calmness and Stoic composure of the cold—inanimate—calculating being. God forbid—that I Should weigh with anxiety every word and thought as in a Golden-balance—and the excruciating anguish—by which Such congenial minds may too often be tortured—are nevertheless—hunderfold compensated—by the exquisite pleasures, with which they are Enraptured. Me thinks I hear you insinuate—that realm ought to command and controul—and I believe—it is a desireable perfection—but not easily attainable—and—which perhaps is the worst, I have been accustomed—to be So often indulged by my friends, that I Sincerely think—I may place a part of my transgressions on their account—while this may induce them, to treat me with less Severity.
I had a letter from miss Eust or mrs before and after the mysterious initiation—but I had expected—a circumstantial detail of the whole transaction—and this was my due from an eye-witness. But now my insatiable hunger must be appeased, with—theÿ are married:—Was I one of the inspired as your Son—yes—I would have tuned my lyre—and Sung an Epitholamium—Now—my good will—is the only thing I can offer. I Shall endeavour to obtain the Edinburg Rev—to See Walter Scot’s life of Swift. I thank you Madam! for the communicated Extract. I fully agree with you—In judgment on him—with regard to women—Severe as it is—it was—in my opinion as wanton as barbarous—and originated in part perhaps from an overrated self-importance.
I am preparing a Letter for my Son—which—as Soon I can find time to finish—I Shall copÿ for mr Adams, who may destroy it after perusal—but not entrust it to others, as for Him, who honoured me, So long, with His distinguished frendship—it may appear not indifferent. To others, it would—you too might cast an indulgent glance over it.
Permit me the assurance, that I remain with the highest consideration and respect / Dear and respected Madam! / Your most obed. and obliged


Fr. Adr. van der kemp.




